DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments against Highlighted Feature 1, as noted on Page 9, are persuasive, see new rejection below.
The remainder of applicant's arguments filed October 24, 2022 have been fully considered but they are not persuasive. With regards to highlighted Feature 2, Applicant is inappropriately arguing an embodiment in Figure 7, that is not the one used for rejection. Applicant refers to the Figures, when the office clearly laid out in the previous rejection, the embodiment used for rejection is not shown, but is a feature explicitly recited in the specification, see rejections below, with regards to the relative sizes of the damping pin and the gap and the two slots. This equally applies to Highlight Feature 3.  Applicant alleges the protrusion is zero, the office explicitly laid out the calculation used by the prior art, in for example the non-final rejection of December 22, 2021 the examiner noted:
The office notes, per the cited sections, of Col. 8, ll. 11-17 of Weinert, “the width of the recess 20 is larger than the width 58 of the damping device minus the minimally occurring intermediate platform gap 59 in the circumferential direction of the damping device 24 by a value that corresponds to the desired tolerances.  Thus the width of 58 of the damping device 24 is smaller than the width of the lateral flank or recess 20 plus the width of the gap 59 and the given tolerances.” (Emphasis added). The office respectfully notes, if the damping device for example has a width of 20cm, and the platform gap has a width of 2 cm (These are not realistic values, merely used for example) The width of the Recess R, per the specification of Weinert, would be R> 20 - 2, or R > 18 cm.  The office notes, 18.5, 19, 19.5 as examples are all widths of the recess that fall within this explicitly provided value which are all smaller than the width of the damping device.  to determine the amount of protrusion, and it was expressly not zero.  This argument cannot be persuasive without countering the express math relied upon in the previous rejections which factually countermand this allegation by Applicant.
As Claim 35, does not include Highlighted Feature 1, and as the office has noted above features 2 and 3 are not difference, the original reference is still used in the rejection of claim 35. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 35 is/are rejected under 35 U.S.C. 102 (a1, a2) as being anticipated by US 10,450,866 to Weinert et al. (W1).

In Re Claim 35:
W1 shows:
	A damping device for a turbine blade assembly, the damping device comprising:
	A damper slot(Fig. 9, 20, 22’, 59) formed by first (20) and second (22’) slots being axially opposite each other under respective platforms(18) of adjacent first(14) and second(15) turbine blades of a plurality of turbine blades(14,15)  radially disposed along circumferential surfaces of turbine rotor disks (13), and a dampener pin(24) disposed in the damper slot [Col. 1, ll. 12-13 discloses multiple turbine stages and multiple turbine blades on them. Col. 6, ll. 6-18, gives the remaining features above save for recitation of the gap, which can be seen in Figures 7-8.]’
	A damper pin disposed in the damper slot, the damper pin(24) having a polygon cross section, [Figure 7 shows the cross section is pentagonal.]
Wherein the polygonal cross-section is in a shape such that when at least two sides of the damper pin are in close contact with an inside of the first slot, the damper pin mounted in the first slot remains partially protruding in a circumferential direction out of an open inlet of the first slot and such that the smallest protruding height of the damper pin, protruding out of the open inlet of the first slot, is larger than zero and smaller than a gap distance between the first and second turbine blades. [Figure 7, shows the installed state of the damper pin has two sides in contact when radially outwardly faced.  Those on the opposite radial side at installation would contact the back and bottom side alternatively. When considering the gap distance, and partial protrusion, the office refers to the embodiment in Col. 8, ll. 11-17, explicitly disclosed as, “the width of the recess 20 is larger than the width 58 of the damping device minus the minimally occurring intermediate platform gap 59 in the circumferential direction of the damping device 24 by a value that corresponds to the desired tolerances.  Thus the width of 58 of the damping device 24 is smaller than the width of the lateral flank or recess 20 plus the width of the gap 59 and the given tolerances.” (Emphasis added).  Therefore the range of size for the dampener pin can include values that are larger than the recess (20) but smaller than the size of the recess and the gap (59). Col. 2, ll. 57-60, discloses the damping pin can be “almost completely sunk in the assigned recess of the turbine blade during mounting.” As a purely illustrative example the office posit: The office respectfully notes, if the damping device for example has a width of 20cm, and the platform gap has a width of 2 cm (These are not realistic values, merely used for example.) the width of the Recess R, per the specification of Weinert, would be R> 20 - 2, or R > 18 cm.  As the examiner noted the damper can “Almost be completely sunk in” thus the Recess, is R < 20 cm, as if it was greater or equal to the damper would be completely sunk in.  This results in the Recess being sized at 18.5, 19, 19.5 as examples All of which result in a protrusion,  that is expressly not zero, but is expressly less than the size of the gap and damper, which would be protrusion across the gap.]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21, 23, 25, 27-28, 30, 32, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over R1 in view of  US 2019/0017402 to Martin et al. (M1) .

In Re Claim 21:
W1 teaches:
	A damping device (24) for a turbine blade assembly, the damping device comprising:
	A damper slot (20, 22’, 59) formed by first (20) and second (22’) slots being axially opposite each other under respective platforms (18) of adjacent first (14) and second (15) turbine blades of a plurality of turbine blades radially disposed along circumferential surfaces of turbine rotor disks (13); and [Col. 6, ll. 6-18, gives the features above save for recitation of the gap, which can be seen in Figure 7.]
	A dampener pin (24) disposed in the damper slot the damper pin having a polygonal cross-section, [Figure 7-8, shows a pentagon.]

Wherein the polygonal cross-section is in a shape such that when at least two sides of the damper pin are in close contact with an inside of the first slot, the damper pin mounted in the first slot remains partially protruding in a circumferential direction out of an open inlet of the first slot and such that the smallest protruding height of the damper pin, protruding out of the open inlet of the first slot, is larger than zero and smaller than a gap distance between the first and second turbine blades. [Figure 7, shows the installed state of the damper pin has two sides in contact when radially outwardly faced.  Those on the opposite radial side at installation would contact the back and bottom side alternatively. When considering the gap distance, and partial protrusion, the office refers to the embodiment in Col. 8, ll. 11-17, explicitly disclosed as, “the width of the recess 20 is larger than the width 58 of the damping device minus the minimally occurring intermediate platform gap 59 in the circumferential direction of the damping device 24 by a value that corresponds to the desired tolerances.  Thus the width of 58 of the damping device 24 is smaller than the width of the lateral flank or recess 20 plus the width of the gap 59 and the given tolerances.” (Emphasis added).  Therefore the range of size for the dampener pin can include values that are larger than the recess (20) but smaller than the size of the recess and the gap (59). Col. 2, ll. 57-60, discloses the damping pin can be “almost completely sunk in the assigned recess of the turbine blade during mounting.” As a purely illustrative example the office posit: The office respectfully notes, if the damping device for example has a width of 20cm, and the platform gap has a width of 2 cm (These are not realistic values, merely used for example.) the width of the Recess R, per the specification of Weinert, would be R> 20 - 2, or R > 18 cm.  As the examiner noted the damper can “Almost be completely sunk in” thus the Recess, is R < 20 cm, as if it was greater or equal to the damper would be completely sunk in.  This results in the Recess being sized at 18.5, 19, 19.5 as examples All of which result in a protrusion,  that is expressly not zero, but is expressly less than the size of the gap and damper, which would be protrusion across the gap.]

W1 does not teach:
	Wherein the cross-section is quadrilateral.

W1 further teaches:
	The damping pin design is flexible for simpler design and accommodation. [Col. 4, ll. 23-25.]  The slot shape will reflect the damper pin side shapes for contact. [Col. 4, ll. 44-51.]

M1 teaches:
	A desirable flexible damper [Fig. 2-3) wherein the damper is a series of damper segments on a wire forming a flexible pin, this permits the damping pin to accommodate the various curves and shapes of blade walls for enhanced contact, and thus enhanced damping between the blade surfaces.  This pin can be for example composed of a plurality of predominantly rectangular shape. [Page 2, ¶32.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of W1, to use a rectangular, segmented, flexible pin as taught by M1, the recess shaped to accommodate the new rectangle for maintained contact (as taught by W1), the new pin selected for the purpose enhanced contact between the blades and thus enhanced vibration.  This would yield the limitation of the pin having a rectangular cross-section, i.e. quadrilateral.

In Re Claims 23, 25, and 27:
W1 shows:
	The damping device according to 21, wherein:
	
(Claim 23) a depth of the first slow in a circumferential direction is smaller than a diameter of the damper pin mounted in the first slot so that the damper pin mounted in the first slot partially protrudes in the circumferential direction out of an open inlet of the first slot.  [W1, Col. 8, ll. 11-17, explicitly disclose, “the width of the recess 20 is larger than the width 58 of the damping device minus the minimally occurring intermediate platform gap 59 in the circumferential direction of the damping device 24 by a value that corresponds to the desired tolerances.  Thus the width of 58 of the damping device 24 is smaller than the width of the lateral flank or recess 20 plus the width of the gap 59 and the given tolerances.” (Emphasis added).  Therefore the range of size for the dampener pin can include values that are larger than the recess (20) but smaller than the size of the recess and the gap (59). Col. 2, ll. 57-60, discloses the damping pin can be “almost completely sunk in the assigned recess of the turbine blade during mounting.”]
	(Claim 25) the diameter of the damper pin is larger than a depth of the first slot. [As noted in the discussion of claim 23 above the diameter of the pin is larger than a depth of the first slot.]
	 (Claim 27) each upper surfaces of the first slot and the second slot forms an inclined surface inclined towards a direction of centrifugal force. [Figure 8 shows the upper inclined roof surfaces and R shows the direction that centrifugal force would be driving the dampening pin.]

In Re Claim 28:
W1 teaches:
	A turbine blade assembly comprising:
	A plurality of turbine rotor disks; [Col. 1, ll. 12-13 discloses multiple turbine stages and multiple turbine blades on them.]
	A plurality of turbine blades (14, 15) each radially disposed along a circumferential surface of the turbine rotor disk (13); and [Col. 6, ll. 6-18, gives the features listed]
	A damper device comprising a damper slot(20, 22’, 59) formed by first (20) and second (22’) slots being axially opposite each other under respective platforms(18) of adjacent first(14) and second(15) turbine blades of a plurality of turbine blades radially disposed along circumferential surfaces of turbine rotor disks, and a dampener pin(24) disposed in the damper slot, the damper pin having a polygonal cross-section, [Col. 6, ll. 6-18, gives the features above save for recitation of the gap, which can be seen in Figures 7-8. Figure 7-8, shows a pentagon.]
Wherein the polygonal cross-section is in a shape such that when at least two sides of the damper pin are in close contact with an inside of the first slot, the damper pin mounted in the first slot remains partially protruding in a circumferential direction out of an open inlet of the first slot and such that the smallest protruding height of the damper pin, protruding out of the open inlet of the first slot, is larger than zero and smaller than a gap distance between the first and second turbine blades. [Figure 7, shows the installed state of the damper pin has two sides in contact when radially outwardly faced.  Those on the opposite radial side at installation would contact the back and bottom side alternatively. When considering the gap distance, and partial protrusion, the office refers to the embodiment in Col. 8, ll. 11-17, explicitly disclosed as, “the width of the recess 20 is larger than the width 58 of the damping device minus the minimally occurring intermediate platform gap 59 in the circumferential direction of the damping device 24 by a value that corresponds to the desired tolerances.  Thus the width of 58 of the damping device 24 is smaller than the width of the lateral flank or recess 20 plus the width of the gap 59 and the given tolerances.” (Emphasis added).  Therefore the range of size for the dampener pin can include values that are larger than the recess (20) but smaller than the size of the recess and the gap (59). Col. 2, ll. 57-60, discloses the damping pin can be “almost completely sunk in the assigned recess of the turbine blade during mounting.” As a purely illustrative example the office posit: The office respectfully notes, if the damping device for example has a width of 20cm, and the platform gap has a width of 2 cm (These are not realistic values, merely used for example.) the width of the Recess R, per the specification of Weinert, would be R> 20 - 2, or R > 18 cm.  As the examiner noted the damper can “Almost be completely sunk in” thus the Recess, is R < 20 cm, as if it was greater or equal to the damper would be completely sunk in.  This results in the Recess being sized at 18.5, 19, 19.5 as examples All of which result in a protrusion,  that is expressly not zero, but is expressly less than the size of the gap and damper, which would be protrusion across the gap.]

W1 does not teach:
	Wherein the cross-section is quadrilateral.

W1 further teaches:
	The damping pin design is flexible for simpler design and accommodation. [Col. 4, ll. 23-25.]  The slot shape will reflect the damper pin side shapes for contact. [Col. 4, ll. 44-51.]

M1 teaches:
	A desirable flexible damper [Fig. 2-3) wherein the damper is a series of damper segments on a wire forming a flexible pin, this permits the damping pin to accommodate the various curves and shapes of blade walls for enhanced contact, and thus enhanced damping between the blade surfaces.  This pin can be for example composed of a plurality of predominantly rectangular shape. [Page 2, ¶32.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of W1, to use a rectangular, segmented, flexible pin as taught by M1, the recess shaped to accommodate the new rectangle for maintained contact (as taught by W1), the new pin selected for the purpose enhanced contact between the blades and thus enhanced vibration.  This would yield the limitation of the pin having a rectangular cross-section, i.e. quadrilateral.

	wherein when the damper slot is viewed in a section perpendicular to an axial direction, a maximum width of the polygonal damper pin is larger than a diameter of a circle inscribed in a receiving space of the damper slot, the circle being the largest inscribed within a regular, cyclic polygon arbitrarily selected and defined by any selected edges of said slot. [In so far as this claim language is definite, Figure 8 shows the damper pin in an intermediate space.  The office notes the converging upper shapes can be used to base regular, cyclic polygon, whose size is smaller than the pin constrained within, as such would be any circle inscribed within. Given the claim has placed no limitations on the arbitrary circle drawn in the receiving space, the office can draw a circle smaller than the polygon, especially as the upper surfaces of the slot converge thus narrowing circles drawn in them significantly.]

In Re Claims 30, 32, 34:
W1 shows:
	The turbine blade assembly device according to 28, wherein:
	(Claim 30) a depth of the first slow in a circumferential direction is smaller than a diameter of the damper pin mounted in the first slot so that the damper pin mounted in the first slot partially protrudes in the circumferential direction out of an open inlet of the first slot.  [W1, Col. 8, ll. 11-17, explicitly disclose, “the width of the recess 20 is larger than the width 58 of the damping device minus the minimally occurring intermediate platform gap 59 in the circumferential direction of the damping device 24 by a value that corresponds to the desired tolerances.  Thus the width of 58 of the damping device 24 is smaller than the width of the lateral flank or recess 20 plus the width of the gap 59 and the given tolerances.” (Emphasis added).  Therefore the range of size for the dampener pin can include values that are larger than the recess (20) but smaller than the size of the recess and the gap (59). Col. 2, ll. 57-60, discloses the damping pin can be “almost completely sunk in the assigned recess of the turbine blade during mounting.”]
	(Claim 32) the diameter of the damper pin is larger than a depth of the first slot. [As noted in the discussion of claim 30 above the diameter of the pin is larger than a depth of the first slot.]
	 (Claim 34) each upper surfaces of the first slot and the second slot forms an inclined surface inclined towards a direction of centrifugal force. [W1, Figure 8 shows the upper inclined roof surfaces and R shows the direction that centrifugal force would be driving the dampening pin.]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2019/0301289 to Umehara teaches, dampening pins can be formed of regular polygons, [Page 1, ¶6, Fig. 3 and 4.]
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA R BEEBE whose telephone number is (571)272-9968. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA R BEEBE/Examiner, Art Unit 3745                                                                                                                                                                                                        

/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745